         Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 1 of 10




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


                                                            )
In re:                                                      )        Chapter 11
                                                            )
NEIMAN MARCUS GROUP LTD, LLC, et al., 1                     )        Case No. 20-32519 (DRJ)
                                                            )
                          Debtors.                          )        Jointly Administered
                                                            )

          KAREN KATZ’S LIMITED OBJECTION AND RESERVATION OF
    RIGHTS TO CONFIRMATION OF DEBTORS’ FIRST AMENDED JOINT PLAN OF
    REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

         Karen Katz hereby submits this limited objection (the “Limited Objection and

Reservation”) and reserves all rights with respect to confirmation of the Debtors’ First Amended

Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [ECF No. 1388]

(the “Proposed Plan”), and respectfully states as follows:

                                               INTRODUCTION

         (1)     Neiman Marcus Group LTD LLC and its affiliates (collectively the “Debtors”)

seek to confirm the Proposed Plan, pursuant to which holders of Non-Funded Debt General

Unsecured Claims 2 in Class 11 are to receive a pro rata share of (i) 140,000,000 shares of MYT

Series B Preferred Stock (the “Sponsor Contribution”) and (ii) $10,000,000 in cash.                         See

Proposed Plan at Art. III. B. 11. Pursuant to the Proposed Plan, creditors and Class 11 will

1
  The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Neiman
Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc. (9271); BG Productions,
Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829); NEMA Beverage
Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent Corporation (9262);
NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon
LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC
(1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG
Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC
(6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
Main Street, Dallas, Texas 75201.
2
  Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
Proposed Plan.


ButlerSnow\010294\206933\54446170.v1-8/31/20
          Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 2 of 10




directly receive their treatment under the Plan. See id. While Ms. Katz does not object to the

proposed treatment for Class 11 as set forth in the Proposed Plan, upon information and belief,

pursuant to last minute negotiations with certain creditor constituencies, the Debtors may seek to

modify the treatment of Class 11 such that the entirety of the Sponsor Contribution will be

deposited into a form of creditor trust rather than directly distributed to the holders of Non-

Funded Debt General Unsecured Claims. To the extent that the Debtors propose to do so, Ms.

Katz submits that such modification must comply with section of 1127(c) of the Bankruptcy

Code and that holders of claims and interests should have time to review and vote on the Plan

and related documents as modified.

                                               BACKGROUND

           (2)     On May 7, 2020, (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief with this Court under Chapter 11 of the Bankruptcy Code. As part of their

“first day” pleadings, the Debtors filed the Debtors’ Emergency Motion for Entry of an

Order(I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation,

and Reimbursable Expenses, and (B) Continue Employee Benefits Programs, and (II) Granting

Related Relief [ECF 29] (the “Wage Motion”) seeking to continue their employee benefits

programs, including their supplemental non-qualified retirement plans, in the ordinary course of

business. As described more fully in the Wage Motion, approximately 84 current employees and

269 retired employees received benefits under the Debtors’ supplemental non-qualified

retirement plans and approximately 80 former employees had rights to future benefits under the

DB SERP (as such term is defined in the Wage Motion). 3

           (3)     On May 8, 2020, the Court entered the Order (I) Authorizing the Debtors to

(A) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses, and

3
    The foregoing amounts do not include the participants in the Broadway SERP.


ButlerSnow\010294\206933\54446170.v1-8/31/20
       Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 3 of 10




(B) Continue Employee Benefits Programs, and (II) Granting Related Relief [ECF 245], which,

among other things, authorized the continuation of the Debtors’ retirement benefits plans during

the pendency of the Debtors’ chapter 11 cases.

        (4)      Shortly after the Petition Date, Geoffroy van Raemdonck, the Chairman and Chief

Executive Officer of Neiman Marcus Group sent a letter to all retirees assuring them that the

Debtors’ chapter 11 cases was “not intended to impact [their] pension or other retiree benefits.”

See CEO Ltr. To NMG Retirees ¶ 2, attached hereto as Exhibit A.

        (5)      On July 30, 2020, the Debtors filed the Proposed Plan and the Disclosure

Statement for the Debtors’ First Amended Joint Plan of Reorganization Pursuant to Chapter 11

of the Bankruptcy Code [ECF 1390].

        (6)      On July 30, 2020, the Court entered the Order (I) Approving the Adequacy of the

Disclosure Statement, (ii) Approving the Solicitation and Notice Procedures with Respect to

Confirmation of the Debtors’ Proposed Joint Plan of Reorganization, (III) Approving the Forms

of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain Sales with Respect

Thereto, and (V) Granting Related Relief [ECF 1400] (the “Disclosure Statement Approval

Order”). Pursuant to the Disclosure Statement Approval Order, the Debtors were to file a plan

supplement no later than fourteen (14) days prior confirmation and at least ten (10) days prior to

the August 31, 2020, plan objection and voting deadline to give holders of claims and interests

sufficient time to consider the documents essential to the implementation of the Proposed Plan

prior to voting.

        (7)      On August 21, 2020, the Debtors filed the Plan Supplement for the First Amended

Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [ECF 1513]

(the “Plan Supplement”).




ButlerSnow\010294\206933\54446170.v1-8/31/20
       Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 4 of 10




        (8)      Exhibit E to the Plan Supplement contains the Schedule of Rejected Executory

Contracts and Unexpired Leases, pursuant to which the Debtors propose to reject each of their

supplemental non-qualified retirement plans.         See Plan Supplement Ex. E at 1.         On

August 24, 2020, the Debtors served the Notice of Plan Supplement and Exhibit E on affected

retirees by first class mail. See ECF 1624. The Plan Supplement and a related letter posted on

Stretto on August 21, 2020, were the first communications by the Debtors to retirees since the

assurances provided by the CEO at the time the cases were filed. Ms. Katz is aware of the

proposed rejection of the benefit programs because counsel checked court filings. Perhaps

unsurprisingly given the notoriety of recent delays in mail delivery, Ms. Katz has not yet

received the mailed notice of the rejection of her benefits.

        (9)      Exhibit G to the Plan Supplement contains a Description of Transaction Steps,

which provides as part of step 3 for the distribution of consideration pursuant to the Proposed

Plan “to the applicable Holders in exchange for their applicable Claims pursuant to the Plan.”

Plan Supplement Ex. G ¶ 3.

        (10)     Exhibit H to the Plan Supplement contains a place holder for the Form of New

MyT Documents. To date, no such documents have been filed.

        (11)     Karen Katz is the former CEO of the Neiman Marcus Group. As a result of her

33 years of employment by the Debtors, Ms. Katz has a vested interest in certain of the Debtors’

supplemental retirement plans, including the DC SERP and the DB SERP (as such terms are

defined in the Wage Motion). Ms. Katz, and undoubtedly numerous other retirees, to date has

received only constructive notice that the Debtors intend to reject her retiree benefit plans.

Regardless of the lack of notice, Ms. Katz voted to accept the Proposed Plan, which proposes to

distribute directly to her a pro rata share of cash and MYT Preferred B Stock.




ButlerSnow\010294\206933\54446170.v1-8/31/20
       Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 5 of 10




        (12)     Contrary to the treatment described on the Proposed Plan, however, the Court has

been advised in several recent status conferences that the Debtors, in conjunction with certain of

their creditor constituencies, were planning to change the manner of distribution of the Sponsor

Contribution to holders of Non-Funded Debt General Unsecured Claims in Class 11

(the “Proposed Plan Modification”). Rather than a direct distribution as currently described in

the Proposed Plan and in step 3 of the Description of Transaction Steps, the Debtors would

instead deposit the entirety of the Sponsor Contribution into a form of creditor trust. To date, the

Debtors have not filed with the Court or provided creditors with any information regarding what

form the trust may take or how holders of claims in Class 11 will ultimately receive their share of

the Sponsor Contribution from the trust. Accordingly, Ms. Katz files this Limited Objection and

Reservation to preserve her right to object to any such modification, to the extent applicable, and

to assert her right to vote on the Proposed Plan as amended by the Proposed Plan Modification as

required by sections 1129(a)(1) and 1127(c) of the Bankruptcy Code.

                                               ARGUMENT

        (13)     Section 1129(a)(1) of the Bankruptcy Code provides that a plan must comply with

applicable provisions of the Bankruptcy Code to be confirmed. 11 U.S.C. § 1129(a)(1). Section

1127(c) of the Bankruptcy Code requires that all proposed modifications of a plan must satisfy

the adequacy of disclosure requirements in section of 1125 of the Bankruptcy Code, including

the solicitation of votes on the plan as modified, if applicable. See 11 U.S.C. § 1127(c); 11

U.S.C. § 1125.

        (14)     To the extent the Debtors seek to modify the Proposed Plan in a manner that alters

the treatment to holders of Non-Funded Debt General Unsecured Claims in Class 11 by changing

the form of that treatment or changing the manner of distribution of that treatment, such holders

should have the opportunity to consider such modifications and change their votes on the


ButlerSnow\010294\206933\54446170.v1-8/31/20
       Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 6 of 10




Proposed Plan, as modified. See In re Young Broadcasting Inc. Bankr. S.D.N.Y. 430 B.R. 99,

120-121 (2010) (finding a modification which proposed to alter the voting rights that

management would possess pursuant to stock that management received under the plan a

material modification that would require re-solicitation); In re Concrete Designers, Inc., 173

B.R. 354, 358 (Bankr. S.D. Ohio 1994) (declining to confirm a plan and finding a new disclosure

statement was warranted where amendments to the plan altered the distribution scheme

concerning unsecured creditors in a manner where some creditors could analyze the treatment as

less favorable than the original plan). Ms. Katz submits that any modification that changes the

treatment she is to receive under the Plan by putting a barrier in the form of an unknown trust

between Ms. Katz and the receipt of her consideration is a material adverse change to her

treatment under the Proposed Plan that would cause her to reconsider her acceptance of the Plan.




ButlerSnow\010294\206933\54446170.v1-8/31/20
       Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 7 of 10




                                               CONCLUSION

        WHEREFORE, for the foregoing reasons, Karen Katz respectfully requests that to the

extent the Debtors propose to alter the form of consideration or manner of treatment for Non-

Funded Debt General Unsecured Claims in Class 11, that the Court require the Debtors to

provide the creditors adequate information to make an informed decision about the Proposed

Modification, including at least ten (10) days actual notice to consider whether to change their

cotes or object to the Proposed Plan as modified by the Proposed Modification.

        Dated this 31st day of August, 2020

        Dallas, Texas.


                                                      Respectfully submitted,

                                                      Butler Snow LLP

                                                      By: _/s/ Martin A. Sosland________

                                                      Martin A Sosland
                                                      (TX State Bar No. 18855645)
                                                      Candice M. Carson
                                                      (TX State Bar No. 24074006)
                                                      Butler Snow LLP
                                                      5430 LBJ Freeway, Suite 1200
                                                      Dallas, TX 75240
                                                      Telephone: 469-680-5503
                                                      Email: Martin.Sosland@butlersnow.com
                                                              Candice.Carson@butlersnow.com




ButlerSnow\010294\206933\54446170.v1-8/31/20
       Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 8 of 10




                                     CERTIFICATE OF SERVICE

        I certify that on August 31, 2020, a true and correct copy of the foregoing document was

electronically filed and served via CM/ECF on all parties requesting electronic notification in

this case.



                                                             /s/__Martin A. Sosland_________
                                                             Martin A. Sosland




ButlerSnow\010294\206933\54446170.v1-8/31/20
       Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 9 of 10




                                                 EXHIBIT A

                                          CEO Letter to NMG Retirees




ButlerSnow\010294\206933\54446170.v1-8/31/20
Case 20-32519 Document 1675 Filed in TXSB on 08/31/20 Page 10 of 10
